

	

		II

		109th CONGRESS

		1st Session

		S. 1345

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 30, 2005

			Mrs. Lincoln (for

			 herself and Mr. DeWine) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XVIII of the Social Security

		  Act to eliminate cost-sharing under the medicare program for bone mass

		  measurements. 

	

	

		1.Short titleThis Act may be cited as the

			 Improved Access to Osteoporosis

			 Testing Act of 2005.

		2.Elimination of

			 cost-sharing for bone mass measurements

			(a)Elimination of

			 coinsurance

				(1)In

			 generalSection 1833(a)(1)(N)

			 of the Social Security Act (42 U.S.C. 1395l(a)(1)(N)) is amended—

					(A)by inserting other than bone mass

			 measurement described in section 1861(s)(15) after (as defined

			 in section 1848(j)(3)); and

					(B)by adding after the comma at the end the

			 following: and in the case of such services consisting of such a bone

			 mass measurement, the amounts paid shall be 100 percent of such payment

			 basis,.

					(2)Elimination of

			 coinsurance in outpatient hospital settingsThe third sentence of section 1866(a)(2)(A)

			 of the Social Security Act (42 U.S.C. 1395cc(a)(2)(A)) is amended by inserting

			 after 1861(s)(10)(A) the following: , with respect to

			 bone mass measurement (as defined in section 1861(rr)),.

				(b)Waiver of

			 deductibleThe first sentence

			 of section 1833(b) of the Social Security Act (42 U.S.C. 1395l(b)) is

			 amended—

				(1)by striking and before

			 (6); and

				(2)by inserting before the period at the end

			 the following: , and (7) such deductible shall not apply with respect to

			 bone mass measurement (as defined in section 1861(rr)).

				(c)Effective

			 dateThe amendments made by

			 this section shall apply to items and services furnished on or after January 1,

			 2006.

			

